EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims
In claim 8, please replace the word “undamped” in line 4 (u-n-D-a-m-p-e-d) with “unclamped” (u-n-C-L-a-m-p-e-d).

Allowable Subject Matter
Claims 1-3 and 6-22 are allowed.
Regarding claim interpretation under 35 U.S.C. 112(f), Applicant’s arguments (July 2, 2021 Response, pages 18-21) are not persuasive. “Substrate transfer system” (e.g., claims 1-3, 20, and 21) has been interpreted under 35 U.S.C. 112(f). Examiner maintains the positions taken on pages 4-6 and 23-25 of the March 2, 2021 Final Office Action; and page 3 of the June 14, 2021 Advisory Action. Again, although Examiner agrees with Applicant that the 418 Patent specification discloses a corresponding structure for the limitation “substrate transfer system” such that 35 U.S.C. 112(b) is satisfied, the claims do not recite sufficiently definite structure, material, or acts for achieving the specified function of “substrate transfer.”
 Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or 
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.
/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
	Conferees:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                           

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991